NO. 12-18-00322-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 MYLES CHRISTOPHER GRAY,                          §       APPEAL FROM THE 392ND
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       HENDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Myles Christopher Gray appeals convictions for burglary of a building. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Thereafter,
Appellant filed a pro se brief. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with nine counts of burglary of a building and
pleaded “not guilty.” The State further alleged that Appellant previously had been convicted of
two felonies. The matter proceeded to a jury trial at which an accomplice witness testified that he,
Appellant, and another individual drove in separate vehicles to Mid-Cities Storage. There, the
accomplice eventually entered a storage unit without the owner’s consent and took a motorcycle.
An eyewitness observed Appellant and another man use bolt cutters to remove locks from two
storage units, but the men saw her watching them and did not enter these storage buildings.
Appellant left the scene in his vehicle, while the two other men loaded the motorcycle into a truck
to transport it to another location. The maintenance worker for Mid-Cities Storage testified that,
while performing a lock check, he noticed that lock hasps were cut on eight or nine units. The
investigating officer testified concerning the surveillance video from Mid-Cities Storage, in which
he observed individuals cutting locks and burglarizing storage units.
         The jury found Appellant “guilty” as charged on each of the nine counts. The matter
proceeded to a trial on punishment, at which Appellant pleaded “true” to the two enhancement
allegations. Ultimately, the jury found the enhancement allegations to be “true” and assessed
Appellant’s punishment at imprisonment for two years on each of seven counts and imprisonment
for ten years on each of the remaining two counts. The trial court sentenced Appellant accordingly,
and this appeal followed.

                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 1
         Thereafter, Appellant filed a pro se brief in which he raised the following issues: (1)
insufficiency of the evidence and (2) ineffective assistance of counsel. 2 See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.



         1
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014).
          2
            We have construed Appellant’s brief and the issues raised therein liberally in the interest of justice. See
Gill v. State, No. 12-11-00282-CR, 2012 WL 3804369, at *1 n.2 (Tex. App.–Tyler Aug. 31, 2012, pet. ref’d) (mem.
op., not designated for publication).




                                                          2
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw
is hereby granted and the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date that the last timely motion for rehearing was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered October 17, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 16, 2019


                                         NO. 12-18-00322-CR


                                 MYLES CHRISTOPHER GRAY,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 392nd District Court
                    of Henderson County, Texas (Tr.Ct.No. CR18-0244-392)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below for
observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.